Exhibit 10.1
 
 
 
 
 
 
 
 
FUNCTION(X) INC.
 
to
 
TIPPT MEDIA INC.
 
 
LINE OF CREDIT AGREEMENT
 
 
Dated: as of December 23, 2011
 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
LINE OF CREDIT AGREEMENT
 
THIS LINE OF CREDIT AGREEMENT (this “Agreement”) made as of December 23, 2011,
by and between TIPPT MEDIA INC., a Delaware corporation, having an address at
902 Broadway, 11th Floor, New York, New York 10010 (hereinafter referred to as
the “Borrower”) and FUNCTION(X) INC., a  Delaware corporation, having an address
at 902 Broadway, 11th Floor, New York, New York 10010 (hereinafter referred to
as the “Lender”).
 
WITNESSETH
 
WHEREAS, the Lender may from time to time advance monies to the Borrower in one
or more loan transactions (each individually referred to hereinafter as an
“Advance” and collectively as the “Advances”) for the purpose of enabling the
Borrower to finance its working capital obligations.  The parties agree that the
Advances shall be governed by the terms and conditions set forth in this
Agreement and in the funding memorandum and documents which shall be delivered
by Borrower to the Lender with each Advance, the applicable form of which
funding memorandum is attached hereto as Exhibit “A” (the “Funding
Memorandum”).  Each Funding Memorandum delivered to the Lender shall constitute
a supplement to and form a part of this Agreement and will be read and construed
as one with this Agreement and shall be deemed incorporated by reference herein;
and
 
WHEREAS, the Borrower acknowledges that each Advance has been or shall be made
by the Lender in reliance on the fact that each Funding Memorandum is deemed
incorporated into this Agreement, and that without said incorporation, the
Lender would not have extended such Advance; and
 
WHEREAS, simultaneously with the execution of this Agreement, Borrower has
executed and delivered to the Lender that certain Line of Credit Grid Note, the
applicable form of which grid note is attached hereto as Exhibit “B” (as it may
be amended, replaced, modified or restated from time to time in accordance
herewith, the “Grid Note”) evidencing the Advances made from time to time by the
Lender to the Borrower in accordance with this Agreement and the other documents
delivered in connection herewith; and
 
WHEREAS, as security for the Advances and all other indebtedness, obligations
and liabilities of the Borrower to the Lender or its Affiliates, whether arising
under the Grid Note or pursuant to this Agreement or otherwise, and all
interest, costs, expenses and late charges on any of the foregoing (hereinafter
collectively referred to as the “Obligations”), Tippt, LLC, a Delaware limited
liability company and holder of 35% of the issued and outstanding common stock
of the Borrower as of the date hereof, has agreed to pledge to the Lender all of
such shares of common stock in the Borrower (the “Pledged Shares”), pursuant to
a pledge agreement, dated December 23, 2011 (the “Pledge Agreement”); and
 
WHEREAS, the Borrower has agreed to execute and/or deliver this Agreement, the
Grid Note and any and all other documents required by the Lender as provided
hereunder in connection with the Advances and to cause Tippt, LLC to execute and
deliver the Pledge Agreement to grant the security interest in the Pledge Shares
(hereinafter collectively referred to as the “Facility Documents”); and
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, it is a condition precedent to the making of any Advance that the
Borrower execute and deliver this Agreement;
 
NOW, THEREFORE, in consideration of the making of the Advances and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower hereby agrees with the Lender as follows:
 
1) Defined Terms.  Except as otherwise indicated, all instruments and agreements
defined herein refer to the same as they may from time to time be amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.  When used herein, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to another Person, (a) a Person directly or
indirectly (through one or more intermediaries) Controlling, Controlled by or
under common Control with such Person or (b) an officer, director, partner,
manager, stockholder or member of such Person.
 
“Business” means the business of selling coupons and/or discount codes on behalf
of third parties, in each case, utilizing the promotion thereof by individuals
with a public profile via internet-based social networking and microblogging
websites and other similar internet-based methods of electronic communications.
 
“Business Day” means any day on which commercial banks in New York, New York are
required by law to be open for business.
 
“Control” (or any derivative form thereof) of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities, by contract or otherwise.
 
“Disbursement Request” as described in Section 5.
 
“Facility” means the committed line of credit made available by the Lender to
the Borrower up to the Facility Amount evidenced by the Grid Note and governed
by the terms of the Grid Note, this Agreement, each Funding Memorandum and the
other Facility Documents.
 
“Facility Amount” means, unless otherwise agreed in writing by the Borrower and
the Lender, Twenty Million ($20,000,000) Dollars.
 
“Maturity Date” means December 23, 2016.
 
“Person” means an individual, partnership, corporation, limited liability
company or partnership, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
“Shared Services Agreement” means the Shared Services Agreement, dated as of
December 23, 2011, by and between Function(x) Inc. and TIPPT Media Inc.,
pursuant to which employees of Function(x) Inc. shall provide to TIPPT Media
Inc. administrative, financial and other similar services.
 
 
3

--------------------------------------------------------------------------------

 
 
“Security Documents” means the Pledge Agreement, each UCC financing statement
assignment, if any, and any and all other documents required by the Lender in
connection with the Advances and the granting of the security interest
thereunder.
 
“UCC” means the Uniform Commercial Code of the State of New York as then in
effect.
 
2) Availability of Advances.  Subject to the terms and conditions of this
Agreement, the Grid Note and the other Facility Documents, and for so long as no
Event of Default exists, Advances under the Facility shall be available to
Borrower during the period (the “Credit Period”) from the date hereof to and
including the Business Day immediately preceding the Maturity Date, as requested
by Borrower in the manner set forth in Section 3 of the Grid Note and Section 4
hereof, in an aggregate principal amount which shall not exceed at any time the
Facility Amount.  The Lender shall not be obligated to make Advances more than
once per month.  In lieu of a cash Advance, the Borrower may request that the
Lender issue to the Borrower shares of common stock of Function(x) Inc., which
shares Function(x) Inc. shall use its reasonable best efforts to register on the
next registration statement filed with the Securities and Exchange Commission
(excluding the pending registration statement on Form S-1 (File No. 333-174481)
and the registration statement to be filed with respect to the private placement
consummated on August 25, 2011), with an aggregate value of up to $5,000,000
based on the twenty day trading average closing price per share of such common
stock prior to the date the Advance is made to the Borrower.  To the extent that
the Lender determines at any time during the Credit Period that the aggregate of
the principal then outstanding under the Facility is in excess of the Facility
Amount, the Lender may require, by written notice to Borrower, that Borrower
shall pay immediately such excess to the Lender to be applied against its
obligations then outstanding to the Lender in such manner as directed by
Borrower.
 
3) Termination.  This Agreement shall terminate upon the earliest of:
 
(a) the repayment in full of all Obligations outstanding under this Agreement,
the Grid Note and any other Facility Document on or after the Maturity Date;
 
(b) the sale of all or substantially all of the assets of Borrower;
 
(c) the dissolution, liquidation or winding up for Borrower; or
 
(d) upon the mutual agreement of Lender and Borrower.
 
Upon termination of this Agreement, Borrower shall promptly repay all of the
Obligations outstanding under this Agreement, the Grid Note and any other
Facility Document.
 
4) Conditions Precedent.
 
(a) Conditions Precedent to Effectiveness of this Agreement and the
Facility.  The effectiveness of this Agreement to make Advances is expressly
subject to the satisfaction of each of the following conditions precedent, each
of which the Borrower and the Lender acknowledge and agree have been delivered
and fully satisfied as of the date hereof:
 
(i) Borrower has delivered to the Lender:
 
 
4

--------------------------------------------------------------------------------

 
 
(1) a copy of the Certificate of Incorporation of Borrower as amended, certified
to be a true, correct and complete copy thereof by the Secretary of State of the
State of Delaware confirming the legal existence and good standing of Borrower
under the laws of the State of Delaware;
 
(2) a certificate of the secretary of Borrower dated the closing date as to the
incumbency and signatures of executive officers of the Borrower executing this
Agreement and any of the other Facility Documents.
 
(3) an original copy of this Agreement executed by Borrower and the Lender;
 
(4) the original Grid Note executed by Borrower;
 
(5) original copy of the Pledge Agreement executed by Tippt LLC;
 
(6) resolutions of the Board of Directors of Borrower, approving this Agreement
and authorizing the execution and delivery of all Facility Documents;
 
(7) a letter from Borrower listing its officers who are authorized to request an
Advance under this Facility; and
 
(8) all other documents as the Lender or its counsel has reasonably requested.
 
(b) Conditions Precedent to Funding Each Advance.  The Lender shall not make an
Advance under the Grid Note unless and until, with respect to each separate
Advance, the Borrower has satisfied the following conditions precedent:
 
(1) Receipt of Funding Memorandum.  The Lender shall have received, no later
than 12:00 p.m. (New York time) on the 5th day prior to the Business Day on
which the Advance is requested to be made hereunder, a request in the form of a
Funding Memorandum in the form attached as Exhibit A, from an authorized officer
of the Borrower, specifying the amount of the requested Advance and the date on
which it is requested to be made.  Borrower shall make requests for an Advance
in a minimum amount of $100,000.  Each Funding Memorandum shall be in writing
signed by Borrower, shall certify the then outstanding principal amount of all
existing Advances under the Facility, and certify that both before and after
funding the requested Advance, Borrower is not in default under and no Event of
Default exists under this Agreement or is reasonably likely to result from the
making of the Advance requested pursuant thereto.
 
(2) Representations and Warranties.  All of the representations and warranties
of Borrower contained herein and in each other Facility Document shall be true
and correct in all material respects to the same extent as though made on and as
of any date of funding a new Advance.
 
 
5

--------------------------------------------------------------------------------

 
 
(3) No Default.  No Event of Default shall exist or have occurred or shall
result from the making of the requested Advance.
 
(4) Liens.  The Lender shall own or hold valid, enforceable and perfected first
priority liens in and to all of the Pledged Shares, subject to the termination
of liens in respect of transferred Pledged Shares as contemplated by Section
2(a) of the Pledge Agreement.
 
(5) No Obstacle.  No law or regulation shall prohibit, and no order, judgment or
decree of any court, arbitrator or governmental authority shall enjoin or
restrain, the Lender from making the requested Advance.
 
(6) Facility Amount.  After giving effect to the amount of the requested
Advance, the aggregate amount of outstanding Advances under the Facility shall
not exceed the Facility Amount.
 
(7) Other Requirements.  The Lender shall have received such other documents as
the Lender reasonably required under the Funding Memorandum regarding prior and
future use of proceeds of each Advance.
 
5) Disbursement of Advances.  Lender agrees, upon the Borrower’s compliance with
and satisfaction of all conditions precedent to the making of an Advance
hereunder, provided all the conditions precedent thereto have been met, to
forward the Advance in accordance with the Disbursement Request attached hereto
as Exhibit C.
 
6) Security Interest.  The Borrower shall have caused Tippt, LLC to deliver to
the Lender or its designee (to the extent deliverable) the Pledged Shares.
 
7) Representations.
 
(a) The Borrower represents and warrants to the Lender as follows:
 
(i) The Borrower (i) is a corporation organized and in good standing under the
laws of the State of Delaware; (ii) has the power and authority to carry on its
business as now conducted and to own or hold under lease the assets and
properties it purports to own or hold under lease; (iii) is duly qualified, in
good standing, and licensed and/or registered to transact its business in all
other jurisdictions wherein the nature of the Borrower’s business or the
character of its properties make qualification, licensure, or registration
necessary and in every jurisdiction in which failure to be so qualified,
licensed or registered is reasonably likely to have a Material Adverse Effect as
hereinafter defined; (iv) has the power and authority to execute and deliver
this Agreement, and each of the other Facility Documents to which it is or will
be a party and to perform all its obligations thereunder; (v) no action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for the execution, delivery or performance of this Agreement by the
Borrower; and (vi) has its executive office and principal place of business in
the City and State of New York.  The term “Material Adverse Effect” shall mean a
material adverse effect whether individually or in the aggregate, upon the (1)
the ability of the Borrower or the Lender (as the case may be) to perform their
respective obligations under this Agreement or any other Facility Document or
(2) the assets, business, operations, properties or condition, financial or
otherwise, of the Borrower or the Lender (as the case may be); provided,
however, that that none of the following shall be deemed in themselves, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or is reasonably likely to
be, a Material Adverse Effect: any adverse change, effect, event, occurrence,
state of facts or development attributable to (A) conditions affecting generally
the industry in which the Borrower or the Lender (as the case may be)
participates, the U.S. economy as a whole or the capital markets in general; (B)
any change after the date hereof in applicable laws or the interpretation
thereof; (C) actions required to be taken under applicable laws; (D) the
commencement, continuation or escalation of a war, material armed hostilities or
other material international or national calamity or act of terrorism directly
or indirectly involving the United States of America; and (E) the failure of the
Borrower or the Lender (as the case may be) to meet or achieve the results set
forth in any internal projection.;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) The execution and delivery by the Borrower of this Agreement, and each of
the other Facility Documents to which it is or will be a party and the
performance by the Borrower of all of its obligations thereunder: (i) will not
violate or be in conflict with (A) any provision of applicable law, regulation,
or order applicable to Borrower (including, without limitation, any applicable
usury or similar law) or (B) any order, rule or regulation of any court or other
governmental authority; (ii) will not violate, be in conflict with, result in a
breach of or constitute default (with or without the giving of notice or the
passage of time or both) under its articles of incorporation or other
organizational documents, any material instrument, indenture, mortgage, note,
bond, indenture, license, or other instrument, agreement or other obligation to
which it is a party or by which it or any of its assets and properties is or may
be bound or subject; and (iii) except as specifically contemplated by this
Agreement, will not result in the creation or imposition of any lien, charge or
encumbrance of any nature upon any of its assets and properties.  Assuming that
this Agreement and each of the other Facility Documents is a valid and binding
obligation of the other parties hereto and thereto, this Agreement and each of
the other Facility Documents to which the Borrower is or will be a party, when
executed and delivered, will be the legal, valid and binding obligation of the
Borrower, enforceable in accordance with its respective terms and provisions;
 
(iii) There are no actions, suits or proceedings (whether or not purportedly on
behalf of the Borrower) pending or, to the best of the Borrower’s knowledge,
threatened at law, in equity, in arbitration or before any authority involving:
(i) the Borrower or its Affiliates; (ii) the Obligations; or (iii) this
Agreement and the other Facility Documents, other than any actions, suits or
proceedings in connection with the parties hereto exercise of their rights under
an Event of Default; nor is it in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any authority;
 
 
7

--------------------------------------------------------------------------------

 
 
(iv) No representation or warranty of the Borrower made or contained in this
Agreement or any other Facility Documents and no report, statement, certificate,
schedule or other document or information furnished or to be furnished by or on
behalf of the Borrower in connection with the transactions contemplated by this
Agreement and the other Facility Documents contains or will contain a
misstatement of a material fact; and
 
(v) No Facility Documents and no report, statement, certificate, schedule or
other document or information furnished or to be furnished by or on behalf of
the Borrower omits or will omit to state a material fact required to be stated
therein in order to make it, in the light of the circumstances under which made,
not misleading.
 
(b) The Lender acknowledges, represents and warrants to the Borrower as follows:
 
(i) The Lender (i) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, (ii) is duly qualified and
in good standing in each other jurisdiction in which it owns or leases property
or in which the conduct of its business requires it to so qualify or be licensed
and where, in each case, failure so to qualify and be in good standing could
have a Material Adverse Effect and (iii) has all requisite corporate power and
authority, respectively, to own or lease and operate its properties and to carry
on its business as now conducted and as proposed to be conducted;
 
(ii) The execution, delivery and performance by the Lender of this Agreement and
the other Facility Documents are within its company powers, have been duly
authorized by all necessary company action, and do not (i) contravene the
Lender’s constitutive documents, (ii) contravene any contractual restriction
binding on it or require any consent under any agreement or instrument to which
it or any of its Affiliates is a party or by which any of its properties or
assets is bound or (iii) violate any law, rule or regulation or order, writ,
judgment, injunction, decree, determination or award.  The Lender is not in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any contractual restriction
binding upon it, except for any violation or breach which would not have a
Material Adverse Effect;
 
(iii) Assuming the accuracy of the Borrower’s representation and warranty in
Section 7(a)(ii), this Agreement and the other Facility Documents are, legal,
valid and binding obligations of the Lender enforceable against the Lender in
accordance with their respective terms, as applicable; and
 
(iv) There is no pending or threatened action or proceeding affecting the Lender
before any court, governmental agency or arbitrator which (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any other Facility
Document.
 
 
8

--------------------------------------------------------------------------------

 
 
(v) As of the date hereof, the Lender will have, and will use reasonable efforts
to maintain during the Credit Period, sufficient cash, available lines of credit
or other sources of immediately available funds to provide Advances up to the
Facility Amount as and when requested by the Borrower pursuant hereto.
 
8) Borrower’s Covenants.  The Borrower covenants and agrees that, from the date
hereof and until the Obligations have been fully paid and satisfied, unless the
Lender shall consent otherwise in a writing signed by the Lender:
 
(a) At all reasonable times, upon reasonable prior notice and as often as the
Lender reasonably may request, the Borrower shall permit representatives
designated by the Lender to (i) have reasonable access upon reasonable advance
notice to the premises of the Borrower, the books and records of the Borrower,
which shall not unreasonably interfere with the operations of the Borrower, (ii)
make copies of, or excerpts from, those books and records and (iii) discuss the
accounts, assets, business, operations, properties or condition, financial or
otherwise, of the Borrower with its officers, directors, employees and
accountants.  The Lender agrees to keep such documents confidential and shall
not disclose any such information except: (x) pursuant to court order; (y) as
required by any regulatory agency; or (z) in connection with any action or
proceeding to enforce its rights in connection with the Facility Documents.
 
(b) The Borrower shall furnish to the Lender: (i) such financial information as
may reasonably be required by the Lender including, but not limited to the
following information within ninety (90) days after the close of each fiscal
year of Borrower and within forty-five (45) days after the close of each
three-month period thereafter: a balance sheet and income statement of Borrower
and any Affiliates and a statement of cash flows of Borrower and any Affiliates,
as of the end of and for the fiscal year and any three-month period setting
forth the corresponding figures in the prior fiscal year and three-month period
in comparative form, all in reasonable detail without any qualification or
exception, prepared by an independent certified public accountant selected by
Borrower and acceptable to Lender, in each case, on a review basis; (ii) an
annual budget and business plan, approved by the Board of  Directors of
Borrower, which budget and business plan shall be updated on a quarterly basis,
within ten (10) days of approval of the budget, business plan, updated budget or
updated business plan; and (iii) from time to time, such other information as
Lender may reasonably request.
 
(c) The Borrower shall not create nor permit to subsist any charge, lien or
other encumbrance in the nature of a security interest on the whole or any part
of its present or future assets except with the prior written consent of Lender
or as otherwise consented to by the Borrower’s Board of Directors, other than
charges, liens or other encumbrances arising by operation of law.
 
(d) The Borrower shall: (i) comply with all licenses, permits, consents or other
authorizations held and with any applicable laws, regulations or other legal
requirements; and (ii) promptly notify Lender of any breach of (i) any law,
regulation or other legal requirement and/or (ii) any license, permit, consent
or other authorization held, and promptly remedy such breach.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) The Borrower shall use the Advances solely for the Business or as otherwise
consented to by Borrower’s Board of Directors.
 
(f) The Borrower shall promptly deliver to the Lender written notice of any
examination or audit (by a regulator or insurer or other authorized third party)
of the Borrower by any governmental or regulatory authority related to these
transactions or otherwise.
 
(g) During the term of this Agreement and for such time period as any Advance
remains outstanding, the Borrower shall maintain its licenses, registrations,
and qualifications in good standing.
 
9) Mandatory Payments; Prepayments.
 
(a) The Lender shall be entitled to receive from the Borrower, and the Borrower
shall pay to the Lender on the Maturity Date, without setoff, deduction or
otherwise, interest on the unpaid principal amount of each Advance, from the
date of such Advance until such principal amount shall be paid in
full.  Interest shall be (i) paid at a compounded rate computed quarterly, which
rate shall not exceed four (4%) percent per annum, (ii) computed on the basis of
a 365 day year for actual days elapsed and (iii), payable upon the Maturity Date
or prepayment of the principal thereof. Borrower shall pay a default rate equal
to four (4%) percent in excess of the rate set forth above if an Event of
Default has occurred and is continuing.
 
(b) Notwithstanding any provision to the contrary contained herein, the Grid
Note, or in any other document securing the payment of the Grid Note, or in any
other agreement or commitment between the Lender and the Borrower, whether
written or oral, expressed or implied, the Borrower shall never be entitled to
charge, receive, or collect, nor shall amounts received by Lender be credited as
interest so that the Borrower shall be paid, a sum greater than interest at the
maximum non usurious interest rate, if any, that at any time may be contracted
for, charged, received, or collected on the indebtedness evidenced by the Grid
Note under applicable law (the “Maximum Rate”).  It is the intention of the
parties that the Grid Note, and all other instruments securing the payment of
the Grid Note or executed or delivered in connection this Agreement shall comply
with applicable law.  If the Borrower ever contracts for, charges, receives, or
collects, anything of value which is deemed to be interest under applicable law,
and if the occurrence of any circumstance or contingency, whether acceleration
of maturity of the Grid Note, delay in advancing proceeds of the Grid Note; or
other event, should cause such interest to exceed interest at the Maximum Rate,
any such excess amount shall be applied to the reduction of the unpaid principal
balance of the Grid Note or any other indebtedness owed to the Lender by the
Borrower, and if the Grid Note and such other indebtedness is paid in full, any
remaining excess shall be paid to the Lender.  In determining whether or not the
interest due under the Grid Note exceeds interest at the Maximum Rate, the total
amount of interest shall be spread throughout the entire term of this Note until
its payment in full in a manner which will cause the interest rate on this Note
not to exceed the Maximum Rate.
 
 
10

--------------------------------------------------------------------------------

 
 
(c) The Borrower may, upon prior notice to the Lender not later than the 12:00
Noon, New York City time on the 5th Business Day prior to the date of
prepayment, prepay the outstanding amount of any Advance in whole or in part,
without premium or penalty.  Each such notice of prepayment given pursuant to
this Section 9(c) (each a “Notice of Prepayment”) shall specify the prepayment
date and the principal amount of the Advance to be prepaid.  If a Notice of
Prepayment is given, the Borrower shall make such prepayment and the prepayment
amount specified in such Notice of Prepayment shall be due and payable on the
date specified therein. Any repayment or prepayment of any Advance shall be
accompanied by accrued interest on the principal amount repaid or prepaid;
provided, that if an Advance is repaid or prepaid at any time during a calendar
month (other than the last day of such calendar month), (x) accrued interest on
the amount repaid and prepaid and (y) all interest that would have accrued on
the amount so repaid or prepaid during the period from and including the date of
such repayment or prepayment through and including the last day of the calendar
month in which such repayment or prepayment was so made.
 
10) Events of Default.  Lender may demand payment of the entire unpaid balance
under the Advances, at the option of the Lender, at any time and from time to
time in the Lender’s sole and absolute discretion, upon the occurrence and
continuance of any one or more of the following events (each an “Event of
Default” and collectively, the “Events of Default”): (a) the non-payment of any
of the Obligations within five (5) Business Days after the date such payment is
due and payable; (b) dissolution or liquidation, as applicable, of the Borrower;
(c) any petition in bankruptcy being filed by or against the Borrower or any
proceedings in bankruptcy, or under any Acts of Congress relating to the relief
of debtors, being commenced for the relief or readjustment of any indebtedness
of the Borrower either through reorganization, composition, extension or
otherwise; provided, however, that Borrower shall have a sixty (60) day grace
period to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such sixty (60) day grace period,
the Lender shall not be obligated to make Advances hereunder and the Lender may
seek adequate protection in any bankruptcy proceeding; (d) the making by the
Borrower of an assignment for the benefit of creditors, calling a meeting of
creditors for the purpose of effecting a composition or readjustment of its
debts, or filing a petition seeking to take advance of any other law providing
for the relief of debtors; (e) any seizure, vesting or intervention by or under
authority of a government, by which the management of the Borrower, is displaced
or its authority in the conduct of its business is curtailed; (f) the
appointment of any receiver of any material property of the Borrower; (g) the
occurrence of a material default or event of default as specified in this
Agreement or under any other Facility Document, or any other agreements with
respect to the Obligations, provided that Lender shall have provided written
notice to the Borrower of such material default or event of default and the
Borrower shall have failed to cure such default or event of default within
thirty (30) days of such written notice; (h) a default occurring with respect to
any indebtedness or liability for borrowed money of the Borrower (other than the
Grid Note) in excess of Two Million Dollars ($2,000,000) if the actual effect of
such default is to accelerate the maturity of such indebtedness or liability or
to permit the holder thereof to cause such indebtedness or liability to become
due prior to its stated maturity; (i)  failure of the Borrower to observe or
perform in any material respect any covenant or condition contained in this
Agreement or in any other Facility Document, provided that Lender shall have
provided written notice to the Borrower of such failure and the Borrower shall
have failed to cure such failure within thirty (30) days of such written notice;
(j) if any warranty, representation, statement, report or certificate made now
or hereafter by Borrower to Lender pursuant hereto is untrue or incorrect in any
material respect at the time made or delivered and such inaccuracy is reasonably
likely to result in a Material Adverse Effect on Borrower or Borrower’s ability
to repay the indebtedness hereunder; (k) any material provision set forth in any
Facility Document or the Pledge Agreement shall for any reason cease to be in
full force and effect and such cessation is reasonably likely to result in a
Material Adverse Effect on Borrower or Borrower’s ability to repay the
indebtedness hereunder; or (l) the Borrower shall contest, dispute or challenge
in any manner, whether in a judicial proceeding or otherwise, the validity or
enforceability of any material provision set forth in any Facility Document or
the Pledge Agreement, any transaction contemplated in this Agreement or in any
other Facility Document or Pledge Agreement.  Any failure of the Borrower to
furnish to the Lender any of the documents required by Section 8(b) shall not
constitute an Event of Default if such failure is the result of Lender’s
employees failing to prepare and deliver such documents to Borrower in
accordance with the Shared Services Agreement.
 
 
11

--------------------------------------------------------------------------------

 


11) Remedies.  Upon the nonpayment of any or all of the Obligations, whether
when due or upon acceleration after the occurrence of an Event of Default, the
Lender shall have all of the rights and remedies provided under applicable law,
this Agreement and the Pledge Agreement.  The Lender shall also have the right
to set-off against any sums owed to the Lender and reduce to the Lender’s
immediate possession any and all amounts, balances, proceeds and funds held by
the Lender on any account of the Borrower maintained by the Lender.
 
12) Assignability; Refinancing.  (a)  With the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed), it being understood that
the Borrower shall not have such consent right so long as any Event of Default
has occurred or is continuing, the Lender may assign or otherwise transfer all
(but not part) of its rights and obligations under this Agreement, the Grid
Note, and other Facility Documents, and any other instrument evidencing all of
the Obligations, and any agreement relating thereto, to transferees that are not
affiliates of the Lender, who shall thereupon become vested with all the powers
and rights in respect thereto given to the Lender herein or in the instruments
transferred, and the Lender shall thereafter be forever relieved and fully
discharged from any liability or responsibility with respect thereto, all
without prejudice to the retention by the Lender of all rights and powers hereby
given with respect to any and all instruments, rights or property not so
transferred; provided, however, in connection with any such assignment, the
Pledge Agreement shall be terminated and the transferee shall have no right to
the Pledged Shares.
 
(b) Notwithstanding anything to the contrary contained herein, Lender may,
without the Borrower’s consent, assign or otherwise transfer all of its rights
and obligations under this Agreement, the Grid Note, other Facility Documents,
any other instrument evidencing all of the Obligations, and any agreement
relating thereto, and the Lender may deliver all of the Pledged Shares, to any
Affiliate, or successor in interest, who shall thereupon become vested with all
the powers and rights in respect thereto given to the Lender herein or in the
instruments transferred, provided that in the case of an assignment or transfer
pursuant to this Section 12(b), such assignment or transfer shall not relieve
Lender of its obligations hereunder.
 
(c) Notwithstanding anything to the contrary contained herein, Borrower may
arrange for the refinancing of this Line of Credit with an unaffiliated third
party.  Upon Borrower entering into such refinancing the Lender shall thereafter
be forever relieved and fully discharged from any liability or responsibility
with respect to this Agreement, the Grid Note, and other Facility Documents, and
other instrument evidencing all of the Obligations, and any agreement relating
thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
13) Continuing Agreement.  This is a continuing agreement and shall remain in
full force and effect until written notice shall have been received by the
Lender from the Borrower that it has been revoked, but any such notice shall not
release the Borrower from liability with respect to such of the Obligations as
theretofore may have been incurred.  Furthermore, if this Agreement is
terminated, or revoked by operation of law as against the Borrower, the Borrower
will indemnify and save the Lender, the Lender successors or assigns, harmless
from any loss which may be suffered or incurred by the Lender in making, giving,
granting or extending any Advances or other credit or otherwise acting hereunder
prior to receipt by the Lender of notice in writing of such termination or
revocation.
 
14) Choice of Law, etc.  This Agreement shall be governed by the laws of the
State of New York with respect to contracts to be performed solely in the State
of New York, including matters of construction, validity and performance; none
of its terms or provisions can be waived, altered, modified, limited or amended
except by an agreement expressly referring hereto and to which the Lender shall
consent in writing, which consent shall be duly signed for the Lender and on the
Lender’s behalf; the rights granted to the Lender herein shall be supplementary
and in addition to those granted in any other agreements with respect to the
Obligations.  The Borrower hereby waives its right to a jury trial in any action
arising out of or pertaining to this Agreement.
 
15) Jurisdiction.  Borrower agrees that in any action or proceeding brought on
or in connection with this Agreement (i) the Supreme Court of the State of New
York for the County of New York, or (in a case involving diversity of
citizenship) the United States District Court District in the Southern District
of New York, shall have jurisdiction of any such action or proceeding, (ii)
service of any summons and complaint or other process in any such action or
proceeding may be made by the Lender upon Borrower by registered or certified
mail directed to Borrower at its address referenced above, Borrower hereby
waiving personal service thereof, and (iii) within thirty (30) days after such
mailing Borrower shall appear or answer to any summons and complaint or other
process, and should Borrower fail to appear to answer within said thirty day
period, it shall be deemed in default and judgment may be entered by the Lender
against Borrower for the amount as demanded in any summons or complaint or other
process so served. Borrower irrevocably agrees to be bound by any judgment
rendered by such court in connection with this Agreement.
 
16) Notices.  All notices and other communications provided for hereunder,
unless specifically provided to the contrary, shall be effective if in writing
and mailed postage prepaid, certified or registered mail, hand delivered, or
sent by Federal Express or like express mail service to the Borrower at the
address set forth herein or to the Lender at the address set forth herein, or at
such other address as shall be designated by either the Lender or the Borrower
from time to time in the same manner as notice as set forth herein.  Any notice
may be given by counsel for such party. Notice shall be deemed given when, as
the case may be, it is deposited with the United States Post Office, or hand
delivered or delivered to a representative of Federal Express or like express
mail service.  All notices or other communications to Lender shall be directed
to William B. Manning, Principal Financial Officer of Lender, or such other
persons designated by Lender.
 
 
13

--------------------------------------------------------------------------------

 
 
17) Further Assurances.  The Borrower agrees to do such further acts and to
execute and deliver such statements, assignments, agreements, instruments and
other documents as the Lender from time to time may reasonably request in
connection with the administration, maintenance, enforcement or adjudication of
this Agreement and the other Facility Documents in order: (a) to evidence,
confirm, perfect or protect any lien or security interest granted or required to
have been granted under this Agreement and the other Facility Documents, (b) to
give the Lender or its designee confirmation of the Lender’s rights, powers,
privileges, remedies and interests under this Agreement, the other Facility
Documents and applicable law, (c) following the occurrence of any Event of
Default under this Agreement or any default under any of the other Facility
Documents to better enable the Lender to exercise any such right, power,
privilege or remedy or (d) to otherwise effectuate the purpose and the terms and
provisions of this Agreement and the other Facility Documents.  The Lender shall
execute, acknowledge and deliver to the Borrower such documents and take such
other actions as the Borrower may reasonably request in order to effectuate the
purpose terms and provisions of this Agreement.
 
18) Lender’s Reliance.  (a) The Lender shall be entitled to reasonably rely upon
any notice, consent, certificate, affidavit, statement, paper, document, writing
or other communication (which to the extent permitted hereunder may be by
telegram, cable, telex, email, telecopier or telephone) reasonably believed by
the Lender to be genuine and correct and to have been signed, sent or made by
the proper person or persons, and upon opinions and advice of legal counsel
(including counsel for the Lender), independent public accountants and other
experts selected by the Lender.  The Lender shall be entitled to rely, and in
entering into this Agreement and the other Facility Documents in fact has
relied, upon the representations, warranties and other information respecting
the Borrower contained in this Agreement and the other Facility Documents
notwithstanding any investigation, analysis or evaluation that may have been
made or from time to time may be made by the Lender or its designees of all or
any part of the assets, business operations, properties or condition (financial
or otherwise) of the Borrower, or any other person.
 
(b) The Lender, its Affiliates, and designees, and their respective directors,
officers, employees, attorneys and agents, shall not incur any liability (other
than for a person’s own acts or omissions amounting to willful misconduct as
finally determined pursuant to applicable law by a governmental authority having
jurisdiction) for acts and omissions arising out of or related directly or
indirectly to this Agreement, any other Facility Documents or the Pledged
Shares; and the Borrower hereby expressly waives any and all claims and actions
(other than those attributable to a person’s own acts or omissions amounting to
willful misconduct as finally determined pursuant to applicable law by a
governmental authority having jurisdiction) against the Lender, its Affiliates,
and designees, and their respective directors, officers, employees, attorneys,
and agents, arising out of or related directly or indirectly to any and all of
the foregoing acts, omissions and circumstances.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) The Lender, its Affiliates, and designees, and their respective directors,
officers, employees, attorneys and agents, shall be indemnified, held harmless
and, at the request of the Lender, defended by the Borrower from and against any
and all claims, liabilities, losses and expenses that may be imposed upon,
incurred by, or asserted against any of them, or any of their respective
directors, officers, employees, attorneys and agents, arising out and pursuant
to this Agreement, any other Facility Documents or the Pledged Shares, except
such as are occasioned by the indemnified person’s own willful misconduct as
finally determined pursuant to applicable law by a governmental authority having
jurisdiction.
 


19) No Presumption.  The parties acknowledge and agree that: (i) each party and
its counsel have reviewed and have had an opportunity to negotiate the terms and
provisions of the Agreement and the other Facility Documents and have
contributed or have been offered the opportunity to contribute to their
revision; (ii) the normal rule of construction, to the effect that any
ambiguities are resolved against the drafting party, shall not be employed in
the interpretation of them; and (iii) the terms and provisions of this Agreement
and the other Loan Documents shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of these agreements.
 
20) No Third Party Beneficiaries.  The terms and provisions of this Agreement
are for the exclusive benefit of the parties hereto, and no other person,
including creditors of any party hereto, shall have any right or claim against
any party by reason of those provisions or be entitled to enforce any of those
terms and provisions against any party.
 
21) Merger.  This Agreement, the Note, each Funding Memorandum and the other
Facility Documents contain the entire agreement of the parties and supersede all
other representations, warranties, agreements and understandings, oral or
otherwise, among the parties with respect to the matters contained herein and
therein.
 
22) Partial Invalidity.  If for any reason any provision or provisions hereof
are determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.
 
23) Borrower’s General Indemnity.  In the absence of gross negligence, willful
misconduct or fraud on the part of the Lender, the Borrower shall protect,
defend, indemnify and save harmless the Lender, its Affiliates, and designees,
and their respective officers, directors, employees, attorneys and agents (each
an “Indemnified Party”) from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including without
limitation reasonable attorneys’ fees and expenses), imposed upon or incurred by
or asserted against such Indemnified Party by reason of any failure on the part
of the Borrower to perform or comply with any of the terms of this Agreement,
any other Facility Document. Any amounts payable to the Lender by reason of the
application of this paragraph shall be secured by this Agreement and the other
Facility Documents and shall become immediately due and payable and shall bear
interest from the date such loss or damage is sustained by the Lender until
paid. The obligations and liabilities of the Borrower under this paragraph shall
survive any termination, satisfaction, assignment, of this Agreement or the
other Facility Documents.
 
 
15

--------------------------------------------------------------------------------

 
 
24) Miscellaneous.  (a)  The within Agreement cannot be changed or terminated
orally. The terms of the within Agreement cannot be orally waived.  The recitals
first set forth above are incorporated into this Agreement.
 
(b) THE BORROWER HEREBY ACKNOWLEDGES THAT IT IS NOT RELYING ON LENDER FOR
INVESTMENT OR LEGAL ADVICE AND HAS OBTAINED ITS OWN INDEPENDENT ADVICE AND/OR
GUIDANCE FROM FINANCIAL ADVISORS AND LEGAL COUNSEL OF ITS OWN CHOOSING AND NOT
AFFILIATED WITH LENDER REGARDING THE FACILITY, THE FACILITY DOCUMENTS, AND THE
TRANSACTIONS CONTEMPLATED THEREBY, AND THE RELATIONSHIP OF LENDER, BORROWER AND
EACH OBLIGOR.
 
(c) THE LENDER HEREBY ACKNOWLEDGES THAT IT IS NOT RELYING ON THE BORROWER FOR
INVESTMENT OR LEGAL ADVICE AND HAS OBTAINED ITS OWN INDEPENDENT ADVICE AND/OR
GUIDANCE FROM FINANCIAL ADVISORS AND LEGAL COUNSEL OF ITS OWN CHOOSING AND NOT
AFFILIATED WITH THE BORROWER REGARDING THE FACILITY, THE FACILITY DOCUMENTS, AND
THE TRANSACTIONS CONTEMPLATED THEREBY, AND THE RELATIONSHIP OF THE LENDER, THE
BORROWER AND EACH OBLIGOR.
 
(d) THIS AGREEMENT IS MADE FOR THE SOLE BENEFIT OF THE BORROWER AND THE LENDER
AND NO OTHER PERSON OR PERSONS SHALL HAVE ANY BENEFITS, RIGHTS OR REMEDIES UNDER
OR BY REASON OF THIS AGREEMENT, OR BY ANY OTHER PARTY. LENDER SHALL NOT BE
LIABLE FOR ANY DEBTS OR CLAIMS ACCRUING IN FAVOR OF ANY SUCH PARTIES AGAINST
BORROWER OR OTHERS. LENDER, BY MAKING THE ADVANCES OR TAKING ANY ACTION PURSUANT
TO ANY OF THE FACILITY DOCUMENTS, SHALL NOT BE DEEMED A PARTNER OR A JOINT
VENTURER WITH BORROWER OR FIDUCIARY OF BORROWER OR INVESTMENT ADVISOR TO
BORROWER.
 
[This space intentionally left blank.]
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower and the Lender have duly executed this
Agreement as of the day and year first above written.
 
 

  TIPPT MEDIA INC., as Borrower       By:________________________________  
Name:   Title:           FUNCTION(X) INC., as Lender      
By:________________________________   Name:   Title:    

 
 
Signature page to Line of Credit and Security Agreement
 
 
17

--------------------------------------------------------------------------------

 
                                                                
EXHIBIT A
 
Funding Memorandum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
TIPPT MEDIA INC.
 
FUNDING MEMORANDUM
 
_________ __, 2011
 
Function(x) Inc.
902 Broadway, 11th Floor
New York, New York 10010
 
Attention:
 
Sir/Madam:
 
We hereby request that you make available in our account No. _____________ the
amount of $______________, and which shall constitute an Advance under the
$20,000,000 Line of Credit Grid Note made by TIPPT MEDIA INC. (“Borrower”) to
the order of FUNCTION(X) INC. (the “Lender”) dated as of December __, 2011 (as
amended from time to time, the “Grid Note”).
 
Under the Grid Note, the Lender is authorized to enter and record on the
schedule attached thereto (i) the loan number, (ii) the date of each Advance,
(iii) the Commitment Amount, (iv) the dollar amount of the Advance, (v) the
Maturity Date of the Advance, (vi) the interest rate, (vii) interest due on
Maturity Date, (viii) each payment of any Advance and (ix) date of payment,
without any further authorization on the part of Borrower.
 
The obligations under the Grid Note are reaffirmed upon funding; this Funding
Memorandum and the documentation annexed hereto shall be deemed to be
incorporated into the Line of Credit Agreement dated as of December __, 2011 (as
amended from time to time, the “Loan Agreement”).  Unless otherwise defined
herein, capitalized terms used in this Funding Memorandum shall be used as they
are defined in the Loan Agreement.
 
Borrower represents, warrants and certifies to Lender as follows:
 
(e) there does not exist any known deficiency in any of the documents identified
in this Funding Memorandum, and Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(f) both before and after funding the Advance requested hereunder Borrower is
not in default, no Event of Default exists, and no Event of Default shall result
from the making of the Advance requested hereunder;
 
(g) all of the representations and warranties of Borrower contained in the Loan
Agreement and in each other Facility Document shall be true and correct in all
material respects to the same extent as though made on and as of any making of
the Advance requested hereunder;
 
 
19

--------------------------------------------------------------------------------

 
 
(h) the Advance complies with Borrower’s budget, as the same may be modified on
a quarterly basis, and the proceeds of the Advance will be used in material
compliance with such budget; and
 
(i) after giving effect to the amount of the requested Advance, the aggregate
amount of outstanding Advances under the Facility shall not exceed the Facility
Amount.
 
 


 

  Very truly yours,       TIPPT MEDIA INC.          
By: _________________________________   Name:   Title:    

 
 
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Grid Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
TIPPT MEDIA INC.
 
LINE OF CREDIT GRID PROMISSORY NOTE
 


New York, New York
 
December __, 2011 $20,000,000.00
 
1) FOR VALUE RECEIVED, on the Maturity Date, TIPPT MEDIA INC., a Delaware
corporation (the "Borrower"), at its offices at _______________________,
promises to pay to the order of FUNCTION(X) INC., a Delaware corporation (the
"Lender") at its offices at 902 Broadway, 11th Floor, New York, New York 10010,
or at such other place as the Lender may designate in writing, the unpaid amount
of all Advances, plus accrued and unpaid interest due with respect to all
outstanding Advances, made by the Lender hereunder and pursuant to that certain
Line of Credit Agreement of even date herewith between Borrower and the Lender
(as it may be amended, modified, supplemented or restated from time to time, the
"Loan Agreement," unless otherwise defined herein, capitalized terms shall be
used as defined in the Loan Agreement). Within the limits of the foregoing and
the terms of the Loan Agreement, Borrower may borrow funds under this Grid Note.
 
2) Interest.  (a)                      Borrower will pay interest on the unpaid
principal amount of all Advances from time to time outstanding from the date of
each Advance until each such Advance has been paid in full. Interest shall
accrue at the compounded interest rate computed quarterly equal to four percent
(4%) per annum with respect to each Advance. Interest shall be computed on the
basis of a 365 day year for actual days elapsed, but in no event higher than the
maximum rate permitted under applicable law.
 
(b) Borrower will pay interest, calculated at the rate set forth above, upon the
Maturity Date or such earlier date upon which any Advance is paid. In addition,
Borrower will pay a default rate equal to four percent (4%) per annum in excess
of the rate set forth herein if an Event of Default has occurred and is
continuing. Notwithstanding the foregoing however, in no event shall interest
exceed the maximum legal rate permitted by law. All payments, including
insufficient payments, shall be credited, regardless of their designation by
Borrower, first to outstanding late charges, then to interest and the remainder,
if any, to principal.
 
3) Requests for Loans; Disbursement of Proceeds. Borrower may borrow, and Lender
agrees to make Advances hereunder, subject to the terms of the Loan Agreement,
upon notice of a proposed borrowing, and the requested amount thereof, to the
Lender not later than 12:00 Noon (New York time) five (5) days prior to the date
on which the proposed borrowing is requested to be made, subject to the
satisfaction of all conditions precedent to such Advance, including the delivery
to the Lender of a Funding Memorandum.  Lender shall not be obligated to make
Advances more than once per month. Each notice of borrowing shall be delivered
by hand or facsimile transmission. Each such notice shall be irrevocable by and
binding on Borrower. Unless otherwise directed in writing by Borrower, the
Lender shall promptly disburse the proceeds of such Advance made hereunder by
crediting the amount thereof as instructed in the applicable Disbursement
Request.
 
 
22

--------------------------------------------------------------------------------

 
 
4) Payments and Prepayments; Use of Grid. The Lender is hereby authorized by
Borrower to enter and record on the schedule attached hereto (i) the loan
number, (ii) the date of each Advance made under this Grid Note, (iii) the
dollar amount of the Advance, (iv) the applicable interest rate, (v) interest
due on Maturity Date, (vi) each payment and prepayment of any Advance thereon,
and (vii) date of payment, without any further authorization on the part of
Borrower or any endorser or guarantor of this Grid Note; provided, however, that
the Lender shall promptly deliver to the Borrower a copy of this Grid Note
following the entry of each Advance hereunder. The entry of an Advance on said
schedule shall be prima facie and presumptive evidence of the entered Advance
and its conditions, absent manifest error. The Lender's failure to make an
entry, however, shall not limit or otherwise affect the obligations of Borrower
or any endorser or guarantor of this Grid Note. Borrower may make prepayments
hereunder as provided in the Loan Agreement. If any payment of principal or
interest becomes due on a day on which the Lender is closed, such payment shall
be made not later than the next succeeding Business Day, and such extension
shall be included in computing interest in connection with such payment. All
payments by Borrower on account of principal, interest or fees hereunder shall
be made in lawful money of the United States of America, in immediately
available funds.
 
5) Secured Obligation. This Grid Note is secured by and shall have the benefits
of the Security Documents which grant to Lender, inter alia, a perfected first
priority security interest in the Pledged Shares owned by pledgor named in the
Pledge Agreement and pledged to the Lender pursuant the Loan Agreement and the
other Security Documents.
 
6) Use of Proceeds. The proceeds of each Advance hereunder shall be used as set
forth in the Loan Agreement. Borrower will not, directly or indirectly, use any
proceeds of Advances hereunder for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation X of the Board of Governors of the
Federal Reserve System or to extend credit to any person for the purpose of
purchasing or carrying any such margin stock, or for any purpose which violates,
or is inconsistent with, Regulation X of such Board of Governors.
 
7) Event of Default. It is expressly agreed that the whole of the indebtedness
evidenced by this Grid Note shall immediately become due and payable, following
the expiration of any applicable cure or grace period set forth in the Loan
Agreement, at the option of the Lender, on the happening of any default or event
constituting an event of default under the Loan Agreement or any other Facility
Document (each an "Event of Default").
 
8) Governing Law. This Grid Note shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its rules
on conflicts of laws.
 
9) No Waiver. No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.
 
 
23

--------------------------------------------------------------------------------

 
 
10) Costs and Expenses. Borrower shall reimburse the Lender for all costs and
expenses incurred by the Lender in connection with the enforcement of this Grid
Note or any document, instrument or agreement relating thereto.
 
11) Amendments. No amendment, modification, or waiver of any provision of this
Grid Note nor consent to any departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by the Lender and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
12) Successors and Assigns. This Grid Note shall be binding upon Borrower and
its heirs, legal representatives, successors and assigns and the terms hereof
shall inure to the benefit of the Lender and its successors and assigns,
including subsequent holders hereof permitted under the Loan Agreement.
 
13) Severability. The provisions of this Grid Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Grid Note in any jurisdiction.
 
14) Entire Agreement. This Grid Note, together with the Loan Agreement and the
other documents referred to therein, sets forth the entire agreement of Borrower
and the Lender with respect to this Grid Note and may be modified only by a
written instrument executed by Borrower and the Lender.
 
15) Headings. The headings herein are for convenience only and shall not limit
or define the meaning of the provisions of this Grid Note.
 
16) Jurisdiction; Service of Process. Borrower agrees that in any action or
proceeding brought on or in connection with this Grid Note (i) the Supreme Court
of the State of New York for the County of New York, or (in a case involving
diversity of citizenship) the United States District Court in the Southern
District of New York, shall have jurisdiction of any such action or proceeding,
(ii) service of any summons and complaint or other process in any such action or
proceeding may be made by the Lender upon Borrower by registered or certified
mail directed to Borrower at its address referenced above, Borrower hereby
waiving personal service thereof, and (iii) within thirty (30) days after such
mailing Borrower shall appear or answer to any summons and complaint or other
process, and should Borrower fail to appear to answer within said thirty day
period, it shall be deemed in default and judgment may be entered by the Lender
against Borrower for the amount as demanded in any summons or complaint or other
process so served.
 
17) WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS GRID NOTE OR ANY TRANSACTIONS
HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY
THIS PROVIS ION.
 
 

  TIPPT MEDIA INC.       By:___________________________________________   Name:
  Title:

 
 
 
24

--------------------------------------------------------------------------------

 
 
SCHEDULE TO LINE OF CREDIT GRID PROMISSORY NOTE

Borrower:  TIPPT MEDIA INC.
 


 
Date of Note:  December __, 2011
 
Loan Number
Date of Advance
Commitment Amount
Advance
Maturity Date
Interest
Rate
Interest Due upon
Maturity Date
Amount Paid
Date Payment
         
4%
               
4%
               
4%
               
4%
               
4%
               
4%
               
4%
               
4%
               
4%
               
4%
               
4%
     



 


 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
DISBURSEMENT REQUEST
 
as of ________, 2011
 
Function(x) Inc.
 
902 Broadway, 11th Floor
 
New York, New York 10010
 
Attention:
 
Re:           Disbursement Request
 
Sir/Madam:
 
Reference is hereby made to that certain Line of Credit Agreement between
FUNCTION(X) INC. (“Lender”) and TIPPT MEDIA INC. (“Borrower”) dated as of
December __, 2011 (as amended, the “Agreement”).  Borrower hereby authorizes and
directs the Lender to disburse Advance proceeds in the aggregate amount of
$______, in accordance with the instructions attached hereto as Exhibit 1
annexed hereto and made a part hereof.
 
Sincerely,
 
TIPPT MEDIA INC.
 
By:________________________________
Name:
 
Title:
 
Acknowledged And Agreed:
 


 
By:____________________________
 
Name:
 
Title:
 


26
